DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on December 11, 2020.  Claim(s) 1, 3-4, 6-10, 12, 15-18, and 20 is/are currently pending in the instant application.  The application claims priority to foreign application filed on January 10, 2018 in India.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 4, 6, 9-10, 12, 15, 17-18, and 20 as well as the cancelation of claim 2, 5, 11, 13-14, and 19 in the response on 12/11/2020.
The new drawings (Figure 5) is acknowledged and accepted at this time including the corresponding amendments to the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-4, 6-10, 12, 15-18, and 20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 12 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in Italics and additional elements highlighted in bold);
receiving a plurality of product families one or more product sub- families corresponding to the p[plurality of product families and a plurality of option families associated with each of the product sub-families, from a database, wherein each option family of the plurality of option families includes one or more option variants; 
selecting a first product family from the plurality of product families, wherein one or more option variants of the first product family is associated with a reference value, and the first product family is selected based on availability of the one or more option variants, configuration rules and base constraints, wherein the configuration rules include a list of available option variants in the product family, a list of mandatory options variants in the product family, and wherein the base constraints include one option variant per option family to be included in each configuration, total volume of each option variant used to be within supplier’s capacity and total volume of each option variant used for each product family to be within upper and lower limits of the reference value of the corresponding option variant; 
generating a feasible configuration set for the selected first product family by: 
iteratively performing, for each of a unit of demand, a multi-constrained longest path search traversing across the plurality of option families in an non-increasing order of an average of the reference value of the plurality of the option families, such that total reference value is maximized for the generated feasible configurations respective of the unit of demand, wherein the maximized total reference value across the generated feasible configuration set is calculated based on one or more constraints and take rates associated with each of the option variants of the first product family, and wherein multi-constrained longest paths that represent feasible configurations with an optimal reference value are incrementally generated using a constructive heuristic approach comprising:
representing the first product failing as a k-partite directed acyclic graph; and
grouping vertices of the graph into k disjoint sets, the k disjoint sets represent the plurality of option families and the vertices of each disjoint set represent one or more options variants associated with each of the option family, wherein the generated feasible configuration is a directed path across k disjoint sets of the vertices of the graph, wherein length of the multi-constrained longest path search is a sum total of the reference values associated with the vertices, wherein each option family is sequentially processed by applying the one or more constraints to select an optimal feasible option variant associated with the option family, and wherein the multi-constrained longest path search is terminated when for each product family, from amongst the plurality of product families associated with a unit of demand, is assigned a feasible configuration;
optimizing a list of configurations for the generated feasible configuration set by calculating the take rates for each of the option variants and based on the one or more constraints comprising engineering constraints, manufacturing constraints, market constraints and supply constraints; and 
outputting the optimized list of configurations along with allocated portion of total product volume to optimize the total margin and a count of number of option variants required to produce the corresponding feasible configurations. 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Product configuration optimization recites concept performed in the human mind, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving and selecting a product family and generating a feasibility set and optimizing encompasses a human selecting a product family and determining a feasibility set.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers concepts performed in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer storage medium in Claim 20 appears to be just software.  Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer and database (Claim 1) a memory, one or more communication interfaces, one or more i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018-0019] about implantation using general purpose or special purpose computing devices [optimizer unit 102 includes or is otherwise in communication with at least one memory such as a memory 104, at least one processor such as a processor 106, and a communication interface 108.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 12, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 
Dependent claims 3, 4, 6-10, and 15-18 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.  The Applicant’s remarks begin (remarks pages 13-15) with a citation of the Examiners rejection of the claims and the Applicants disagreement with the rejection in view of the interim 101 guidance (McRO memo) regarding the discussion of improvement to computer-related technology and the 2019 revised PEG.  The Specific argument is that the Examiner overgeneralized the claims and did not consider them as a whole.  Further, the Applicants argue that the claim is integrated into a practical application becase it recites a method for product configuration and optimization model. The Applicant included the steps of generating a configuration data set, processing each option for a product family, optimizing a list of configurations, and outputting the optimized list of configurations.  The positon taken is that the conventional process does not scale well in estimating parts for a product or product family.  In response the product configuration model uses configuration rules to achieve a set of configurations to optimize revenue or cost.  
The Examiner does not find the arguments to be persuasive.  The complexity of the calculation or computation is not deemed to make subject matter patent eligible.  The Examiner equates the steps of the disclosed method to be gathering and analyzing data related to a product and product family, superficially relating to parts, cost, and business aspects such as take rates, where the optimization is done by a set of rules (model or algorithm) for product cost or product revenue.  The Examiner finds this to be a mental process and/or a mathematical concept since it’s dealing specifically with optimization functions.  Designing and following a set of rules using a computer is not indicative of practical application as it’s merely using a computer as a tool to perform the abstract idea. 

The Arguments (remarks pages 16-18) continue with a listed of alleged technical features and advancements since the method is tied to computer technology.  The listed features include;

Selecting only those rules and constraints.
Efficiently organizing the options families.
Iteratively performing longest path search across the option families for maximizing total profit margin
Incrementally generating a configurations with optimal reference value.
Representing each product family in a graphical representation.
Calculating total reference values based on multiple constraints and take rates for each option of a family
Generates number of profit-maximizing configurations which are feasible regarding constraints
Validating rules and constraints.
Provides collaborative way to driving optimal product configurations in terms of cost of revenue. 

The argument centers on the collaborative product optimization model which operates on business and configuration rules to deliver optimal revenue or cost.  The Examiner does not find the argument for technical advancement to be persuasive and most of these elements are not additional and are merely using a computer as a tool to perform the abstract idea.  Specifically the optimized configurations, optimal product cost or revenue, calculating values based on constraints or take rates, maximizing profit margins, are not indicative of practical applications and are not viewed as significantly more.  The listed advance fall into many of the examples of items and activities which the courts have found to be insignificant extra-solution activity or mere instructions to apply an exception.  The argument that the optimization model runs faster and more efficiently is not persuasive as it’s insignificant extra solution activity.  The courts found that the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (PTAB decision).

Remarks (page 18) details the input parameters of the optimization model includes a plurality of product families and corresponding sub-families.  The parameters are obtained from one or more databases.  This argument that the optimization is done for a product in a family based on the one or more constraints is not persuasive.  Obtaining data from a source, potentially over a network (which is not detailed or included in the claim), for evaluation or processing has been determined to be well-understood, routine, and conventional activity when executed on generic hardware in an ordinary fashion.  (MPEP 2106.05 (d) II. i. receiving or transmitting data over a network (e.g. using internet to gather data) Symantic.  iv. Storing and retrieving information in memory Versata Dev. Group, Inc., v. SAP Am. Inc. ii. Perfroming repetitive calculations, Flook).

Further (remarks pages 18-19) the applicants arguments argue feasibility configurations are iteratively performed for each unit of demand and the longest path search is traversing across the plurality of option families in order the maximize the total profit margin.  The calculations are based on constraint data dn a constructive heuristic algorithm and displayed on a graph.  The Argument is not persuasive as it involves collecting relevant data, processing it using an algorithm for maximizing profit margin for configurations in demand and displaying a result of the search and product families with a graph.  Using generic hardware to select information, based on types of information and availability of information, for collection, analysis and display (Electric Pwer Group LLC, v. Alstom S.A.) is one example of activities which are deemed insignificant extra solution activity.

Applicants further argue (remarks page 20) that the claim limitations represent a practical application because the additional elements improve the functioning of a computer.  The Examiner disagrees.  The Examiner does not find the improvement to the computer and sees the use of the computer, including a processor, and a display to be mere use of the computer as a tool to perform the 
Furthermore, the Applicants argue (remarks page 20) that the processor is not a generic processor and executes not-generic functions such as a constructive heuristic approach.  The Examiner disagrees for multiple reasons, the first being that the Applicant has not demonstrated or reference what would make the processor something other than a generic processor.  The Examiner points to parapraph 0019 of the disclosure where the Applicants specifically state that the processor can be one of a multitude of different generic processors which currently exist and operate in a normal fashion.  Second, the Examiner does not find any non-generic computer functions as part of the claims which would operate as significantly more.  The execution of instructions of following a particular set of rules as part of a model or algorithm is not indicative of practical application.  In this case the computer is being used as a tool to perform the abstract idea. 
As for the constructive heuristic approach, the Examiner is not persuaded that it’s a non-generic function.  The constructive heuristic approach or method is one that starts with an empty solution and produces a current solution which is repeatedly extended until a complete solution is obtained.  Doing this one a generic processor or computer is not significantly more and dose not integrate the abstract idea into a practical application. 

Applicants arguments (remarks page 21) assert that under Step 2B the claimed subject matter amounts to significantly more with a list of 9 aspects of the claims.  The applicant’s position is that the tool provides cross function which impacts more than one department or unit including increased profitability, reduced complexity, optimal sales package.   These results are based on a computation of data to look at various aspects of one or more product or product families.  These potential results are not outside the mental processes grouping of abstract ideas.  The concept of reducing the complexity of a product, either 
The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (from PTAB).

The rejection of the claims under 35 U.S.C. § 102 and 103 has arguments (see remarks pages 24-36) in view of the current claim amendments.  The rejection are withdrawn in view of both the arguments are corresponding amendments to the claims.  The arguments are considered moot at this time.

In summary, the claim amendments and corresponding arguments regarding the rejection under 35 U.S.C. § 101 are not persuasive and the rejection stands.  The rejections under 35 U.S.C. § 102 and 103 are withdrawn at this time.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           February 16, 2021